Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO.1 AND INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

dated as of

March 9, 2015,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

As Bookrunner and Lead Arranger

THE INCREMENTAL 2018 TERM F LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED
WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED
STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO
LATER THAN 10 DAYS AFTER THE AMENDMENT EFFECTIVE DATE, A LENDER THAT MADE AN
INCREMENTAL 2018 TERM F LOAN MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL
ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE LOANS BY SUBMITTING A
WRITTEN REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE ADDRESS SET FORTH IN
SECTION 9.01(a) OF THE CREDIT AGREEMENT.



--------------------------------------------------------------------------------

AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT dated as of
March 9, 2015 (this “Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a
Delaware corporation (the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a
Delaware corporation (“Parent”), the Subsidiary Guarantors listed on the
signature pages hereto, the 2018 Incremental Term F Lenders listed on the
signature pages hereto, the other Lenders listed on the signature pages hereto
and CREDIT SUISSE AG, as Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENT

A. Reference is made to the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, February 2, 2012, and January 27,
2014 (as heretofore amended, supplemented, amended and restated or otherwise
modified, the “Credit Agreement”), among the Borrower, Parent, the Lenders from
time to time party thereto and Credit Suisse AG, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent for the Lenders.

B. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

C. Parent, the Borrower and the Subsidiary Guarantors are party to one or more
of the Security Documents, pursuant to which, among other things, Parent and the
Subsidiary Guarantors Guaranteed the Obligations of the Borrower under the
Credit Agreement and provided security therefor.

D. The Borrower, Parent and the Required Lenders party hereto desire that
certain provisions of the Credit Agreement be amended as provided herein.

E. Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested
that the persons set forth on Schedule I hereto (together with their permitted
successors and assigns, the “Incremental 2018 Term F Lenders”) commit to make
Incremental Term Loans to the Borrower on the Effective Date (as defined below)
in an aggregate principal amount of $1,700,000,000 (the “Incremental 2018 Term F
Loans”; the commitment of each Incremental 2018 Term F Lender to provide its
applicable portion of the Incremental 2018 Term F Loans, an “Incremental 2018
Term F Loan Commitment”).

F. The Incremental 2018 Term F Lenders are willing to make the Incremental 2018
Term F Loans to the Borrower on the Effective Date on the terms and subject to
the conditions set forth herein and in the Credit Agreement.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Terms Generally. (a) Capitalized terms used but not otherwise defined
herein (including in the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
This Agreement shall be a “Loan Document” and an “Incremental Term Loan
Assumption Agreement” for all purposes of the Credit Agreement and the other
Loan Documents.

(b) The amendment of the Credit Agreement described in Section 2 hereof, the
making of the Incremental 2018 Term F Loans and the use of proceeds thereof
decribed in Section 3 hereof and the payment of fees and expenses with respect
to each of the foregoing, in each case on the Effective Date, are collectively
referred to herein as the “Transactions”.

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 5 hereof, the Credit Agreement is hereby
amended as follows, effective as of the Effective Date (and immediately after
giving effect to Section 3 hereof (it being understood and agreed that each of
the below amendments shall be deemed to be effective concurrently with the
incurrence of the Incremental 2018 Term F Loans)):

(a) The definition of the term “2019 Term A Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““2019 Term A Maturity Date” shall mean January 27, 2019; provided that if on
any date prior to January 27, 2019 (any such date, a “Term A Reference Date”),
an aggregate principal amount in excess of $250,000,000 of (x) 2017 Term E
Loans, (y) 2018 Notes and (z) any Indebtedness (“Refinanced Indebtedness”)
incurred to refinance or otherwise extend the maturity date of 2017 Term E
Loans, 2018 Notes or other Refinanced Indebtedness, is outstanding and scheduled
to mature or similarly become due on or prior to the date that is ninety-one
(91) days after the Term A Reference Date, the 2019 Term A Maturity Date shall
instead be the Term A Reference Date; provided further, that, in each case, if
any such day is not a Business Day, the 2019 Term A Maturity Date shall be the
Business Day immediately preceding such day.”

 

3



--------------------------------------------------------------------------------

(b) The definition of the term “2021 Term D Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““2021 Term D Maturity Date” shall mean January 27, 2021; provided that if on
any date prior to January 27, 2021 (any such date, a “Term D Reference Date”),
an aggregate principal amount in excess of $250,000,000 of (v) 2017 Term E
Loans, (w) 2018 Notes, (x) 2019 Notes, (y) 2020 Notes and (z) any Indebtedness
(“Refinanced Indebtedness”) incurred to refinance or otherwise extend the
maturity date of 2017 Term E Loans, 2018 Notes, 2019 Notes, 2020 Notes or other
Refinanced Indebtedness is outstanding and scheduled to mature or similarly
become due on or prior to the date that is ninety-one (91) days after the Term D
Reference Date, the 2021 Term D Maturity Date shall instead be the Term D
Reference Date; provided further, that, in each case, if any such day is not a
Business Day, the 2021 Term D Maturity Date shall be the Business Day
immediately preceding such day.”

(c) The definition of the term “Revolving Credit Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““Revolving Credit Maturity Date” shall mean January 27, 2019; provided that if
on any date prior to January 27, 2019 (any such date, a “Revolving Credit
Reference Date”), an aggregate principal amount in excess of $250,000,000 of
(x) 2017 Term E Loans, (y) 2018 Notes and (z) any Indebtedness (“Refinanced
Indebtedness”) incurred to refinance or otherwise extend the maturity date of
2017 Term E Loans, 2018 Notes or Refinanced Indebtedness, is outstanding and
scheduled to mature or similarly become due on or prior to the date that is
ninety-one (91) days after the Revolving Credit Reference Date, the Revolving
Credit Maturity Date shall instead be the Revolving Credit Reference Date;
provided further, that, in each case, if any such day is not a Business Day, the
Revolving Credit Maturity Date shall be the Business Day immediately preceding
such day.”

(d) The definition of the term “Maturity Trigger” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety.

(e) Section 2.24(b) of the Credit Agreement in hereby amended by inserting the
following at the beginning of clauses (i) and (ii) of the first proviso in such
Section: “except with respect to up to $41,000,000 of 2018 Term F Loans incurred
pursuant to the Amendment No. 1 and Incremental Term Loan Assumption Agreement
dated as of March 9, 2015, the proceeds of which may be used to pay fees and
expenses incurred in connection with the 2018 Term F Loans and for general
corporate purposes,”.

SECTION 3. Incremental 2018 Term F Loans. (a) On the terms and subject to the
conditions set forth herein and in the Credit Agreement and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
each Incremental 2018 Term F Lender agrees, severally and not jointly, to

 

4



--------------------------------------------------------------------------------

make, on the Effective Date, an Incremental 2018 Term F Loan to the Borrower in
an aggregate principal amount equal to its Incremental 2018 Term F Loan
Commitment. Amounts paid or prepaid in respect of the Incremental 2018 Term F
Loans may not be reborrowed.

(b) The Incremental 2018 Term F Loan Commitment of each Incremental 2018 Term F
Lender shall automatically terminate upon the making of the Incremental 2018
Term F Loans on the Effective Date.

(c) The proceeds of the Incremental 2018 Term F Loans are to be used by the
Borrower solely to prepay 2017 Term E Loans that are outstanding on the
Effective Date immediately prior to giving effect to this Agreement.

(d) The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Incremental 2018 Term F Lender, the principal
amount of each Incremental 2018 Term F Loan of such Incremental 2018 Term F
Lender as provided in Section 2.11(a)(vi) of the Credit Agreement and Exhibit A
hereto.

(e) The Incremental 2018 Term F Loans shall constitute Incremental Term Loans,
Other Term Loans, Refinancing Incremental Term Loans and Term Loans for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
the terms that are set forth in Exhibit A hereto. Except to the extent provided
in Exhibit A hereto or in this Agreement, the terms and conditions of the
Incremental 2018 Term F Loans shall be identical to those of the 2017 Term E
Loans. For all purposes under the Third Restated Credit Agreement and the other
Loan Documents, the Incremental 2018 Term F Loans may, from time to time, be
referred to as the “2018 Term F Loans”.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Parent, the Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders (including the
Incremental 2018 Term F Lenders), the Administrative Agent, the Issuing Banks
and the Collateral Agent that, after giving effect to this Agreement and the
transaction contemplated hereby:

(a) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(b) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the Effective Date as though made on and as of such

 

5



--------------------------------------------------------------------------------

date, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date (it being
understood and agreed that the Transactions (as defined in this Agreement) shall
be deemed to be the Subject Transactions for the purposes of the representation
and warranty made in Section 3.22 of the Credit Agreement).

(c) No Default or Event of Default has occurred and is continuing.

(d) None of the Security Documents in effect on the Effective Date will be
rendered invalid, non-binding or unenforceable against any Loan Party as a
result of this Agreement. The Guarantees created under such Security Documents
will continue to guarantee the Obligations (as the Obligations are modified
hereunder) to the same extent as they guaranteed the Obligations immediately
prior to the Effective Date. Upon the filing of the Mortgage Amendments (as
defined below), the Liens created under such Security Documents will continue to
secure the Obligations (as the Obligations are modified hereunder), and will
continue to be perfected, in each case, to the same extent as they secured the
Obligations or were perfected immediately prior to the Effective Date.

SECTION 5. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Effective Date”):

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Agreement that, when taken together, bear the signatures of
Parent, the Borrower, each Subsidiary Guarantor, each Incremental 2018 Term F
Lender and the Required Lenders (determined immediately after giving effect to
the incurrence of the Incremental 2018 Term F Loans and the use of proceeds
thereof).

(b) The Administrative Agent shall have received payment from the Borrower, for
the account of each 2021 Term D Lender that shall have unconditionally and
irrevocably delivered to the Administrative Agent (or its counsel) its executed
signature page to this Agreement at or prior to 12:00 noon, New York City time,
on March 5, 2015 (each, a “Consenting Lender”), an amendment fee in an amount
equal to 0.05% of the aggregate outstanding principal amount of such Consenting
Lender’s 2021 Term D Loans as of the Effective Date. Such fees shall be payable
in immediately available funds and, once paid, shall not be refundable in whole
or in part.

(c) The Administrative Agent shall have received a favorable written opinion of
(i) Bass, Berry & Sims PLC, counsel for Parent and the Borrower, substantially
to the effect set forth on Exhibit B-1 and (ii) the general counsel of Parent,
substantially to the effect set forth in Exhibit B-2.

 

6



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of its state of organization; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of (1) the by-laws (or
equivalent thereof) and (2) the certificate or articles of incorporation,
certified as of a recent date by the Secretary of State of the applicable state
of organization, in each case of such Loan Party as in effect on the Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (or, if such by-laws (or equivalent thereof) or
certificate or articles of incorporation have not been amended or modified since
any delivery thereof to the Administrative Agent on the Closing Date, the First
Restatement Effective Date, the Second Restatement Effective Date or the Third
Restatement Effective Date, as applicable, certifying that no such amendment or
modification has occurred), (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
thereof) of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
this Agreement or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 of the Credit Agreement.

(f) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Effective Date, including upfront fees (which may
be in the form of original issue discount) in the amounts agreed with each
Incremental 2018 Term F Lender and, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document.

(g) The Security Documents shall be in full force and effect on the Effective
Date, and the Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.

The Administrative Agent shall notify the Borrower, the Incremental 2018 Term F
Lenders and the other Lenders under the Credit Agreement of the Effective Date
and such notice shall be conclusive and binding.

SECTION 6. Effect of this Amendment. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan

 

7



--------------------------------------------------------------------------------

Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein.

(b) From and after the Effective Date, any reference to the Credit Agreement
shall mean the Credit Agreement as modified by this Agreement.

SECTION 7. Reaffirmation; Further Assurances. (a) Each of Parent, the Borrower
and each of the Subsidiary Guarantors identified on the signature pages hereto
(collectively, Parent, the Borrower and such Subsidiary Guarantors, the
“Reaffirming Loan Parties”) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Agreement and the
transactions contemplated hereby. Each Reaffirming Loan Party hereby consents to
this Agreement and the transactions contemplated hereby, and hereby confirms its
respective guarantees (including in respect of the Incremental 2018 Term F
Loans), pledges and grants of security interests (including in respect of the
Incremental 2018 Term F Loans), as applicable, under each of the Loan Documents
to which it is party, and agrees that, notwithstanding the effectiveness of this
Agreement and the transactions contemplated hereby, such guarantees, pledges and
grants of security interests shall continue to be in full force and effect and
shall accrue to the benefit of the Secured Parties (including in respect of the
Incremental 2018 Term F Lenders). Each of the Reaffirming Loan Parties further
agrees to take any action that may be required or that is reasonably requested
by the Administrative Agent to effect the purposes of this Agreement, the
transactions contemplated hereby or the Loan Documents and hereby reaffirms its
obligations under each provision of each Loan Document to which it is party.

(b) Within 90 days after the Effective Date (or such later date as the
Administrative Agent in its sole discretion may permit) the Borrower shall
deliver, with respect to each Mortgage encumbering a Mortgaged Property, either
(x) an amendment thereof (each, a “Mortgage Amendment”), setting forth such
changes as are reasonably necessary to reflect that the lien securing the
Obligations under the Credit Agreement encumbers such Mortgaged Property and to
further grant, preserve, protect, confirm and perfect the first-priority lien
and security interest thereby created and perfected, and opinions by local
counsel reasonably acceptable to the Administrative Agent regarding the
enforceability of each such Mortgage Amendment, or (y) opinions or other written
confirmations from local counsel reasonably acceptable to the Administrative
Agent stating, to the reasonably satisfaction of the Administrative Agent, that
no such Mortgage Amendment is required with respect to a Mortgaged Property, in
each case in substantially the same form as those Mortgage Amendments and local
counsel opinions delivered to the Administrative Agent in connection with the
Third Restatement Effective Date, except for those changes necessary to reflect
the transactions contemplated hereby, and each of the foregoing being in all
respects reasonably acceptable to the Administrative Agent.

 

8



--------------------------------------------------------------------------------

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Agreement), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

SECTION 9. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 11. No Novation. This Agreement shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder. The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.

SECTION 12. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

9



--------------------------------------------------------------------------------

SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 14. Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,     by /s/ Rachel A. Seifert Name: Rachel A.
Seifert Title: Executive Vice President

 

COMMUNITY HEALTH SYSTEMS, INC.,     by /s/ Rachel A. Seifert Name: Rachel A.
Seifert Title: Executive Vice President

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank,     by /s/ Robert Hetu

Name: Robert Hetu

Title: Authorized Signatory

    by

/s/ Remy Riester

Name: Remy Riester

Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Issuing Bank,     by /s/ Monique Gasque

Name: Monique Gasque

Title: Vice President

    by   Name: Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION]



--------------------------------------------------------------------------------

Abilene Hospital, LLC Centre Hospital Corporation Abilene Merger, LLC CHHS
Holdings, LLC Affinity Health Systems, LLC CHS Kentucky Holdings, LLC Affinity
Hospital, LLC CHS Pennsylvania Holdings, LLC Anna Hospital Corporation CHS
Virginia Holdings, LLC Berwick Hospital Company, LLC CHS Washington Holdings,
LLC Big Bend Hospital Corporation Clarksville Holdings, LLC Big Spring Hospital
Corporation Clarksville Holdings II, LLC Birmingham Holdings, LLC Cleveland
Hospital Corporation Birmingham Holdings II, LLC Cleveland Tennessee Hospital
Company, LLC Blue Island Hospital Company, LLC Clinton Hospital Corporation Blue
Island Illinois Holdings, LLC Coatesville Hospital Corporation Bluefield
Holdings, LLC College Station Medical Center, LLC Bluefield Hospital Company,
LLC College Station Merger, LLC Bluffton Health System LLC Community GP Corp.
Brownwood Medical Center, LLC Community Health Investment Company, LLC Bullhead
City Hospital Corporation Community LP Corp. Bullhead City Hospital Investment
Corporation CP Hospital GP, LLC Carlsbad Medical Center, LLC CPLP, LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

Crestwood Hospital, LLC Frankfort Health Partner, Inc. Crestwood Hospital LP,
LLC Franklin Hospital Corporation CSMC, LLC Gadsden Regional Medical Center, LLC
CSRA Holdings, LLC Galesburg Hospital Corporation Deaconess Holdings, LLC
Granbury Hospital Corporation Deaconess Hospital Holdings, LLC Granite City
Hospital Corporation Deming Hospital Corporation Granite City Illinois Hospital
Company, LLC Desert Hospital Holdings, LLC Greenville Hospital Corporation Detar
Hospital, LLC GRMC Holdings, LLC DHFW Holdings, LLC Hallmark Healthcare Company,
LLC DHSC, LLC Hobbs Medco, LLC Dukes Health System, LLC Hospital of Barstow,
Inc. Dyersburg Hospital Corporation Hospital of Fulton, Inc. Emporia Hospital
Corporation Hospital of Louisa, Inc. Evanston Hospital Corporation Hospital of
Morristown, Inc. Fallbrook Hospital Corporation Jackson Hospital Corporation
(KY) Foley Hospital Corporation Jackson Hospital Corporation (TN) Forrest City
Arkansas Hospital Company, LLC Jourdanton Hospital Corporation Forrest City
Hospital Corporation Kay County Hospital Corporation Fort Payne Hospital
Corporation Kay County Oklahoma Hospital Company, LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

Kirksville Hospital Company, LLC MMC of Nevada, LLC Lakeway Hospital Corporation
Moberly Hospital Company, LLC Lancaster Hospital Corporation MWMC Holdings, LLC
Las Cruces Medical Center, LLC Natchez Hospital Company, LLC Lea Regional
Hospital, LLC National Healthcare of Leesville, Inc. Lexington Hospital
Corporation National Healthcare of Mt. Vernon, Inc. Longview Clinic Operations
Company, LLC Navarro Regional, LLC Longview Merger, LLC NC-DSH, LLC LRH, LLC
Northampton Hospital Company, LLC Lutheran Health Network of Indiana, LLC
Northwest Arkansas Hospitals, LLC Marion Hospital Corporation Northwest
Hospital, LLC Martin Hospital Corporation NOV Holdings, LLC Massillon Community
Health System LLC NRH, LLC Massillon Health System LLC Oak Hill Hospital
Corporation Massillon Holdings, LLC Oro Valley Hospital, LLC McKenzie Tennessee
Hospital Company, LLC Palmer-Wasilla Health System, LLC McNairy Hospital
Corporation Payson Hospital Corporation MCSA, L.L.C. Pennsylvania Hospital
Company, LLC Medical Center of Brownwood, LLC Phillips Hospital Corporation
Merger Legacy Holdings, LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

Phoenixville Hospital Company, LLC Ruston Hospital Corporation Pottstown
Hospital Company, LLC Ruston Louisiana Hospital Company, LLC QHG Georgia
Holdings, Inc. SACMC, LLC QHG Georgia Holdings II, LLC Salem Hospital
Corporation QHG of Bluffton Company, LLC San Angelo Community Medical Center,
LLC QHG of Clinton County, Inc. San Angelo Medical, LLC QHG of Enterprise, Inc.
San Miguel Hospital Corporation QHG of Forrest County, Inc. Scranton Holdings,
LLC QHG of Fort Wayne Company, LLC Scranton Hospital Company, LLC QHG of
Hattiesburg, Inc. Scranton Quincy Holdings, LLC QHG of Massillon, Inc. Scranton
Quincy Hospital Company, LLC QHG of South Carolina, Inc. Sharon Pennsylvania
Holdings, LLC QHG of Spartanburg, Inc. Sharon Pennsylvania Hospital Company, LLC
QHG of Springdale, Inc. Shelbyville Hospital Corporation Quorum Health
Resources, LLC Siloam Springs Arkansas Hospital Company, LLC Red Bud Hospital
Corporation Siloam Springs Holdings, LLC Red Bud Illinois Hospital Company, LLC
Southern Texas Medical Center, LLC Regional Hospital of Longview, LLC Spokane
Valley Washington Hospital Company, LLC River Region Medical Corporation Spokane
Washington Hospital Company, LLC Roswell Hospital Corporation Tennyson Holdings,
LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

Tooele Hospital Corporation Watsonville Hospital Corporation Tomball Texas
Holdings, LLC Waukegan Hospital Corporation Tomball Texas Hospital Company, LLC
Waukegan Illinois Hospital Company, LLC Triad Healthcare Corporation Weatherford
Hospital Corporation Triad Holdings III, LLC Weatherford Texas Hospital Company,
LLC Triad Holdings IV, LLC Webb Hospital Corporation Triad Holdings V, LLC Webb
Hospital Holdings, LLC Triad Nevada Holdings, LLC Wesley Health System LLC Triad
of Alabama, LLC West Grove Hospital Company, LLC Triad of Oregon, LLC WHMC, LLC
Triad-ARMC, LLC Wilkes-Barre Behavioral Hospital Company, LLC Triad-El Dorado,
Inc. Wilkes-Barre Holdings, LLC Triad-Navarro Regional Hospital Subsidiary, LLC
Wilkes-Barre Hospital Company, LLC Tunkhannock Hospital Company, LLC Williamston
Hospital Corporation VHC Medical, LLC Women & Children’s Hospital, LLC Vicksburg
Healthcare, LLC Woodland Heights Medical Center, LLC Victoria Hospital, LLC
Woodward Health System, LLC Virginia Hospital Company, LLC York Pennsylvania
Holdings, LLC Warren Ohio Hospital Company, LLC York Pennsylvania Hospital
Company, LLC Warren Ohio Rehab Hospital Company, LLC Youngstown Ohio Hospital
Company, LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

BROWNWOOD HOSPITAL, L.P. By: Brownwood Medical Center, LLC Its: General Partner

 

COLLEGE STATION HOSPITAL, L.P. By: College Station Medical Center, LLC Its:
General Partner

 

LONGVIEW MEDICAL CENTER, L.P. By: Regional Hospital of Longview, LLC Its:
General Partner

 

NAVARRO HOSPITAL, L.P. By: Navarro Regional, LLC Its: General Partner

 

QHG GEORGIA, LP By: QHG Georgia Holdings II, LLC Its: General Partner

 

VICTORIA OF TEXAS, L.P. By: Detar Hospital, LLC Its: General Partner

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.



--------------------------------------------------------------------------------

Amory HMA, LLC HMA Fentress County General Hospital, LLC Anniston HMA, LLC HMA
Santa Rosa Medical Center, LLC Bartow HMA, LLC HMA Services GP, LLC Biloxi
H.M.A., LLC Hospital Management Associates, LLC Brandon HMA, LLC Jackson HMA,
LLC Brevard HMA Holdings, LLC Jefferson County HMA, LLC Brevard HMA Hospitals,
LLC Kennett HMA, LLC Campbell County HMA, LLC Key West HMA, LLC Carlisle HMA,
LLC Knoxville HMA Holdings, LLC Carolinas JV Holdings General, LLC Lehigh HMA,
LLC Central Florida HMA Holdings, LLC Madison HMA, LLC Central States HMA
Holdings, LLC Melbourne HMA, LLC Chester HMA, LLC Mesquite HMA General, LLC
Citrus HMA, LLC Metro Knoxville HMA, LLC Clarksdale HMA, LLC Mississippi HMA
Holdings I, LLC Cocke County HMA, LLC Mississippi HMA Holdings II, LLC Florida
HMA Holdings, LLC Monroe HMA, LLC Fort Smith HMA, LLC Naples HMA, LLC Hamlet
H.M.A., LLC Poplar Bluff Regional Medical Center, LLC Health Management
Associates, Inc. Port Charlotte HMA, LLC Health Management General Partner, LLC
Punta Gorda HMA, LLC Health Management General Partner I, LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

River Oaks Hospital, LLC Southwest Florida HMA Holdings, LLC Rockledge HMA, LLC
Statesville HMA, LLC ROH, LLC Van Buren H.M.A., LLC Sebastian Hospital, LLC
Venice HMA, LLC Sebring Hospital Management Associates, LLC Winder HMA, LLC
Southeast HMA Holdings, LLC Yakima HMA, LLC

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

CAROLINAS JV HOLDINGS, L.P. By: Carolinas JV Holdings General, LLC Its: General
Partner

 

HEALTH MANAGEMENT ASSOCIATES, LP By: Health Management General Partner, LLC Its:
General Partner

 

HMA HOSPITALS HOLDINGS, LP By: Health Management General Partner, LLC Its:
General Partner

 

HOSPITAL MANAGEMENT SERVICES OF FLORIDA, LP By: HMA Services GP, LLC Its:
General Partner

 

TENNESSEE HMA HOLDINGS, LP By: Health Management General Partner I, LLC Its:
General Partner

 

By: /s/ Rachel A. Seifert Name: Rachel A. Seifert Title: Executive Vice
President and Secretary

Acting on behalf of each of the Subsidiary Guarantors set forth above.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

 

Name of Institution:1     by   Name: Title:     by2   Name: Title:

 

1  Signatures of the requisite number of other Lenders are on file with the
Administrative Agent.

2  For any institution requiring a second signature line.

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 AND INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2017 TERM E LENDERS

LENDER NEW COMMITMENT

                             , March     , 2015

This Lender New Commitment (this “Lender New Commitment”) is in respect of the
Amendment No. 1 and Incremental Term Loan Assumption Agreement (the “Amendment”)
to the Third Amended and Restated Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, February 2, 2012, and January 27,
2014 (as heretofore amended, supplemented, amended and restated or otherwise
modified, the “Credit Agreement”), among CHS/Community Health Systems, Inc., a
Delaware corporation (the “Borrower”), Community Health Systems, Inc., a
Delaware corporation (“Parent”), the Lenders party thereto and Credit Suisse AG,
as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings given to such terms in the Amendment or the Credit
Agreement, as applicable. As used herein, “Existing Term Loans” shall mean,
collectively, all outstanding 2017 Term E Loans under the Credit Agreement
immediately prior to the effectiveness of the Amendment.

Check ONLY ONE of the two boxes below and execute and return a signature page
for each sub-fund. To ensure efficient processing of the repayment of your
Existing Term Loans, please do not leave this form blank. Existing Term Loans
should be set forth on a sub-account by sub-account basis, if applicable. Please
do not aggregate amounts held by sub-accounts into a single master fund, fund
manager or affiliates line item.

CONSENT AND CASHLESS SETTLEMENT OPTION

¨    The undersigned Lender hereby consents to the Amendment and commits an
amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) to the 2018 Term F Loans and
agrees to exchange (on a cashless basis) 100% of the outstanding principal
amount of the Existing Term Loans held by such Lender (as set forth below) for
2018 Term F Loans in an equal principal amount, as set forth below. By choosing
this option, the undersigned Lender hereby (i) acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to exchange any
amount of such Lender’s Existing Term Loans for 2018 Term F Loans or to exchange
(on a cashless basis) less than 100% of the principal amount of such Lender’s
Existing Term Loans for 2018 Term F Loans, in which case the difference between
the current principal amount of such Lender’s Existing Term Loans and the
allocated principal amount of 2018 Term F Loans will be prepaid on the Effective
Date and (ii) agrees to the terms of the “Cashless Roll Letter” posted on or
around the date hereof to each lender that is a Lender (as such term is defined
in the Credit Agreement) on the date hereof, among the Borrower, Parent and
Credit Suisse AG, as the Lender (as such term is defined in the Credit
Agreement) and the Administrative Agent, and shall be a party to such “Cashless
Roll Letter”, and be bound thereby, for all purposes hereof and thereof.

 

Lender

   Amount of Existing Term Loans      $                            $         $  
      $         $     

Total

   $     

[Continued on next page]



--------------------------------------------------------------------------------

LENDER NEW COMMITMENT FOR EXISTING 2017 TERM E LENDERS

ASSIGNMENT SETTLEMENT OPTION

¨    The undersigned Lender hereby consents to the Amendment and agrees to have
an amount equal to 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (as set forth below) prepaid on the Effective Date and
to purchase by assignment 2018 Term F Loans under the Amendment in an equal
principal amount. By choosing this option, the undersigned Lender hereby
acknowledges and agrees that the Administrative Agent may, in its sole
discretion, elect not to allocate any 2018 Term F Loans to such Lender or to
allocate to such Lender less than 100% of the principal amount of such Lender’s
Existing Term Loans for 2018 Term F Loans.

 

Lender

   Amount of Existing Term Loans      $                            $         $  
      $         $     

Total

   $     

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

LENDER NEW COMMITMENT FOR EXISTING 2017 TERM E LENDERS

IN WITNESS WHEREOF, the undersigned has caused this Lender New Commitment to be
duly executed and delivered by its proper and duly authorized officer(s).

 

Name of Institution: By:     Name: Title:

 

If a second signature is necessary: By:     Name: Title:

Name of Fund Manager (if any):                                                  

 

[SIGNATURE PAGE TO LENDER NEW COMMITMENT]



--------------------------------------------------------------------------------

EXHIBIT A

2018 Term F Loans

Summary of Terms

 

Final Maturity

and Amortization:

The 2018 Term F Loans will mature on December 31, 2018 (the “2018 Term F Loan
Maturity Date”); provided that if on any date prior to December 31, 2018 (any
such date, a “Term F Reference Date”), an aggregate principal amount in excess
of $250,000,000 of (x) 2017 Term E Loans, (y) 2018 Notes and (z) any
Indebtedness (“Refinanced Indebtedness”) (other than, for the avoidance of
doubt, the 2018 Term F Loans) incurred to refinance or otherwise extend the
maturity date of 2017 Term E Loans, 2018 Notes or Refinanced Indebtedness, is
outstanding and scheduled to mature or similarly become due on or prior to the
date that is ninety-one (91) days after the Term F Reference Date, the 2018 Term
F Loan Maturity Date shall instead be the Term F Reference Date; provided
further, that, in each case, if any such day is not a Business Day, the 2018
Term F Loan Maturity Date shall be the Business Day immediately preceding such
day. The 2018 Term F Loans may, from time to time, also be referred to as the
“Incremental 2018 Term F Loans”. For purposes of Section 2.11(a)(vi) of the
Credit Agreement, the Borrower shall pay to the Administrative Agent, for the
account of the Incremental 2018 Term F Lenders, on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
June, 2015 (each such date being called an “2018 Term F Loan Repayment Date”),
or if any such date is not a Business Day, on the next succeeding Business Day,
a principal amount of the 2018 Term F Loans (as adjusted from time to time
pursuant to Sections 2.12, 2.13(g) and 2.24(d) of the Credit Agreement) equal to
0.25% of the aggregate principal amount of the 2018 Term F Loans outstanding on
the Effective Date, with the balance payable in full on the 2018 Term F Loan
Maturity Date. All payments of principal made pursuant to this paragraph shall
be accompanied by accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment. Prepayment Premium: If, prior to the
date that is six months after the Effective Date, (i) all or any portion of the
2018 Term F Loans are prepaid out of the proceeds of a substantially concurrent
issuance or incurrence of secured term loans and the Effective Yield of such
secured term loan financing is less than the Effective Yield of the 2018 Term F
Loans or (ii) a 2018 Term F Lender must assign its 2018 Term F Loans pursuant to
Section 2.21 of the Credit Agreement as a result of its failure to consent to an
amendment that would reduce the Effective Yield then in effect with respect to
such 2018 Term F Loans then in each case the aggregate principal amount so
prepaid or assigned will be subject to a fee payable by the Borrower, in each
case equal to 1.0% of the principal amount thereof; provided that the foregoing
shall not apply to any prepayment of the 2018 Term F Loans upon the occurrence
of a Change in Control.



--------------------------------------------------------------------------------

MFN: The 2018 Term F Loans shall be entitled to the “most-favored nation”
pricing protections of Sections 2.24 and 2.27 of the Credit Agreement to the
same extent as the 2017 Term E Loans were entitled prior to giving effect to the
incurrence of the 2018 Term F Loans. Mandatory Prepayments: Notwithstanding the
provisions of Section 2.13(g) of the Credit Agreement, the proceeds of any Pari
Passu Debt shall not be required to be applied to prepay 2018 Term F Loans until
the 2017 Term E Loans have been repaid in full and until such time any such
proceeds shall be allocated to the payment of Term Loans in accordance with
Section 2.13(g) of the Credit Agreement as if no 2018 Term F Loans were
outstanding. From and after the time that the 2017 Term E Loans are no longer
outstanding, the proceeds of any Pari Passu Debt shall be applied in accordance
with Section 2.13(g) of the Credit Agreement without giving effect to the prior
sentence of this paragraph. Applicable Percentage: The Applicable Percentage
will be, with respect to any Eurodollar 2018 Term F Loan, 3.25% per annum, and
with respect to any ABR 2018 Term F Loan, 2.25% per annum.



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Bass, Berry & Sims PLC Legal Opinion



--------------------------------------------------------------------------------

 

LOGO [g889168g67p03.jpg]

150 Third Avenue South, Suite 2800

Nashville, TN 37201

(615) 742-6200

March 9, 2015

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

Credit Suisse Securities (USA) LLC, as

Sole Book Runner and Sole Lead Arranger,

Each of the Lenders party to the Credit Agreement

described below

Ladies and Gentlemen:

We have acted as special counsel to (i) CHS/Community Health Systems, Inc., a
Delaware corporation (“Borrower”), (ii) Community Health Systems, Inc., a
Delaware corporation (“Parent”), and (iii) each of the Subsidiaries listed on
the Schedule of Guarantors attached hereto as Exhibit A (collectively, the
“Guarantors” and each a “Guarantor”), in connection with that certain Amendment
No. 1 and Incremental Term Loan Assumption Agreement, dated as of even date
herewith (the “Amendment and Assumption”), among Parent, Borrower, the
Guarantors, the Lenders listed on the signature pages thereto and Credit Suisse,
AG, as Administrative Agent and Collateral Agent (the “Agent”). We have been
requested by Borrower to render this opinion pursuant to Section 5(c) of the
Amendment and Assumption. Reference is made to that certain Third Amended and
Restated Credit Agreement, dated as of January 27, 2014 (as amended by the
Amendment and Assumption, the “Credit Agreement”), among Parent, Borrower, the
Agent, and the Lenders party thereto. Parent, Borrower and the Guarantors are
collectively referred to herein as the “Opinion Entities” and each an “Opinion
Entity”. References herein to the “Delaware Opinion Entity” and “Delaware
Opinion Entities” means individually and collectively, Parent and Borrower.
Capitalized terms used but not otherwise defined herein have the same meanings
as in the Credit Agreement.

In connection with this opinion, we have examined (i) the Credit Agreement and
(ii) the Amendment and Assumption (sometimes herein referred to collectively as
the “Transaction Documents”).

We have also reviewed the certificate of incorporation and bylaws of each
Delaware Opinion Entity (collectively, the “Organizational Documents”), and such
corporate records of the Opinion Entities, such certificates of public officials
and such other matters regarding the



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

March 9, 2015

Page 2

 

Delaware Opinion Entities as we have deemed necessary or appropriate for
purposes of this opinion letter. As to factual matters, we have assumed the
correctness of and relied upon statements and other representations of the
Delaware Opinion Entities and the officers thereof set forth in the Transaction
Documents and in certificates provided pursuant to or in connection with the
Transaction Documents or otherwise provided to us, and upon certificates of
public officials, and we have made no independent inquiries or investigations.
We have assumed that all of the documents we have reviewed are the valid and
binding obligations of the parties thereto. For purposes of the opinions on the
existence and good standing of each Delaware Opinion Entity, we have relied
solely upon certificates of good standing of recent date issued by the Secretary
of State of Delaware.

In making such examination and in expressing our opinions, we have further
assumed, without investigation or inquiry:

SECTION 15. the due organization and existence of all parties to the Credit
Agreement, except to the extent that we express an opinion in Paragraph 1 below
regarding the existence of the Delaware Opinion Entities,

SECTION 16. the legal capacity of all natural persons,

SECTION 17. the due authorization of the Credit Agreement by all parties
thereto, except to the extent that we express an opinion in Paragraph 1 below
regarding the authorization of the Amendment and Assumption by the Delaware
Opinion Entities,

SECTION 18. the due execution and delivery of the Credit Agreement by all
parties thereto, except to the extent that we express an opinion in Paragraph 2
below regarding the execution and delivery of the Amendment and Assumption by
the Delaware Opinion Entities,

SECTION 19. that all parties to the Credit Agreement have the legal right, power
and authority to enter into the Credit Agreement and to consummate the
transactions contemplated thereby, except to the extent that we express an
opinion in Paragraph 1 below regarding the corporate power and corporate
authority of the Delaware Opinion Entities,

SECTION 20. that all signatures on any executed documents furnished to us are
genuine, all original documents submitted to us are authentic originals and all
certified or other reproductions of documents submitted to us conform to the
original documents,

SECTION 21. that each Opinion Entity owns, beneficially and of record, the
property and/or interests in property that it purports to transfer, or in which
it purports to grant a lien or security interest, pursuant to the Credit
Agreement and the Guarantee and Collateral Agreement,

SECTION 22. that all property descriptions used in the Credit Agreement and the
Guarantee and Collateral Agreement accurately and sufficiently describe the
subject property,



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

March 9, 2015

Page 3

 

SECTION 23. that the security interests of the Credit Agreement and the
Guarantee and Collateral Agreement have attached and remain in full force and
effect under the law applicable thereto,

SECTION 24. that, notwithstanding any broader descriptions of the Collateral (as
defined in the Guarantee and Collateral Agreement) that may have been used in
the Credit Agreement or the Guarantee and Collateral Agreement, none of the
Collateral (as defined in the Guarantee and Collateral Agreement) consists of
as-extracted collateral or timber to be cut,

SECTION 25. no action has been taken to terminate or amend any of the UCC
financing statements on file as of January 27, 2014, listing an Opinion Party as
the debtor and the Agent as the secured party, relating to the Collateral (as
defined in the Guarantee and Collateral Agreement) of such debtor that is the
subject of the Guarantee and Collateral Agreement and that is indicated on such
financing statement, filed in the in the jurisdictions listed on Schedule 3.19
of the Credit Agreement, other than amendments to continue the effectiveness
thereof, and

SECTION 26. that the indebtedness incurred and obligations undertaken pursuant
to the Credit Agreement and the Guarantee and Collateral Agreement have been
incurred and undertaken for adequate consideration.

Based upon the foregoing and subject to the assumptions, limitations and
qualifications herein set forth, we are of the opinion that:

(a) Each Delaware Opinion Entity is an existing Delaware corporation, in good
standing under the laws of Delaware. Each Delaware Opinion Entity has all
necessary corporate power and corporate authority to execute and deliver the
Amendment and Assumption and to perform its obligations under the Amendment and
Assumption. The execution and delivery of the Amendment and Assumption and the
performance of the provisions of the Amendment and Assumption have been duly
authorized by all necessary corporate actions on the part of the Delaware
Opinion Entities.

(b) The Amendment and Assumption has been duly executed and delivered by each
Delaware Opinion Entities.

(c) With respect to the Delaware Opinion Entities and, except in the case of
clause (b) below, each of the other Opinion Entities, the execution and delivery
of the Amendment and Assumption, the performance of the provisions of the
Amendment and Assumption and the consummation of the financing transaction that
is the subject thereof do not (a) violate any statute or regulation of the
United States of America or the Delaware General Corporation Law that are
applicable to the Delaware Opinion Entities or their assets and that, in our
experience,



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

March 9, 2015

Page 4

 

are normally applicable to transactions of the types contemplated by the
Transaction Documents, (b) contravene any Delaware Opinion Entity’s
Organizational Documents, or (c) constitute a default under or breach of the
terms of, or an event that, with the lapse of time or the giving of notice, or
both, would constitute a default under or breach of, or result in the creation
or imposition of any Lien (other than Liens evidenced by the Loan Documents in
favor of the Agent) on the assets of any Opinion Entity pursuant to the terms
of, any agreement identified on Exhibit B hereto to which an Opinion Entity is a
party or by which it or its properties is bound.

(d) No authorization, consent or approval by any United States federal
governmental authority or any governmental authority in Delaware under the
Delaware General Corporation Law is required for the execution and delivery of
the Transaction Documents by the Opinion Entities.

(e) The execution and delivery of the Amendment and Assumption will not, in and
of itself, result in the loss of perfection (if any) of any security interest
perfected under Article 9 of the Uniform Commercial Code as adopted in the State
of Delaware (the “Delaware UCC”) to the extent that such security interest was
and remained perfected under the Guarantee and Collateral Agreement under
Article 9 of the Delaware UCC immediately prior to such execution and delivery.
For the avoidance of doubt, we express no opinion regarding (i) the creation,
priority or enforcement of any such security interest, (ii) the effect on such
priority of the execution and delivery of the Amendment and Assumption or
(iii) the perfection of any such security interest.

The opinions expressed herein are limited to the federal laws of the United
States of America, the Delaware General Corporation Law and Article 9 of the
Delaware UCC. Our opinions regarding corporate power, existence, authorization,
execution and delivery of documents and other matters of corporate law, and the
Delaware UCC, are based solely upon our review of the latest unofficial
compilations of the Delaware General Corporation Law and Article 9 of the
Delaware UCC that were available to us, and we have not examined any other
Delaware statutes or any court decisions from Delaware.

The opinions expressed herein are qualified as follows:

(A) We express no opinion as to the title to any property or the priority of any
lien on or any security or other interest in any property.

(B) We express no opinion with respect to any matters that would require us to
perform a mathematical calculation or make a determination as to financial or
accounting matters (including but not limited to compliance or noncompliance
with financial covenants or ratios).



--------------------------------------------------------------------------------

Credit Suisse AG, as Administrative

Agent, Collateral Agent, and Issuing Bank

March 9, 2015

Page 5

 

Our opinion is rendered as of the date hereof, and we assume no obligation to
advise you of changes in law or fact (or the effect thereof on the opinions
expressed herein) that hereafter may come to our attention.

As used herein, “knowledge”, “known to us”, “to our knowledge” and any similar
expression refer solely to the current, actual knowledge, acquired during the
course of the representation described in the introductory paragraph of this
letter, of those attorneys in this firm who have rendered legal services in
connection with such representation (excluding any lawyers whose involvement has
been limited to reviewing this opinion as part of our firm’s opinion review
procedure).

The opinions rendered herein are solely for the benefit of the Agent, the
Lenders and their respective successors and assigns in connection with the
transactions that are the subject of the Transaction Documents, and this opinion
letter may not be delivered to or relied upon by any other person nor quoted or
reproduced in any report or other document without our prior written consent in
each case; provided, however, that a copy of this opinion letter may be
furnished to your regulators, accountants, attorneys and other professional
advisors for the purpose of confirming its existence, and this opinion letter
may be disclosed in connection with any legal or regulatory proceeding relating
to the subject matter hereof; and provided further that (i) reliance by any
assignee must be actual and reasonable under the circumstances existing at the
time of assignment, and (ii) each such assignee shall be deemed to have the
knowledge of the addressees as of the date hereof with respect to matters
related to the opinions rendered herein.

Very truly yours,



--------------------------------------------------------------------------------

Exhibit A

Subsidiary Guarantors

 

1. Abilene Hospital, LLC

2. Abilene Merger, LLC

3. Affinity Health Systems, LLC

4. Affinity Hospital, LLC

5. Anna Hospital Corporation

6. Berwick Hospital Company, LLC

7. Big Bend Hospital Corporation

8. Big Spring Hospital Corporation

9. Birmingham Holdings, LLC

10. Birmingham Holdings II, LLC

11. Blue Island Hospital Company, LLC

12. Blue Island Illinois Holdings, LLC

13. Bluefield Holdings, LLC

14. Bluefield Hospital Company, LLC

15. Bluffton Health System LLC

16. Brownwood Hospital, L.P.

17. Brownwood Medical Center, LLC

18. Bullhead City Hospital Corporation

19. Bullhead City Hospital Investment Corporation

20. Carlsbad Medical Center, LLC

21. Centre Hospital Corporation

22. CHHS Holdings, LLC

23. CHS Kentucky Holdings, LLC

24. CHS Pennsylvania Holdings, LLC

25. CHS Virginia Holdings, LLC

26. CHS Washington Holdings, LLC

27. Clarksville Holdings, LLC

28. Clarksville Holdings II, LLC

29. Cleveland Hospital Corporation

30. Cleveland Tennessee Hospital Company, LLC

31. Clinton Hospital Corporation

32. Coatesville Hospital Corporation

33. College Station Hospital, L.P.

34. College Station Medical Center, LLC

35. College Station Merger, LLC

36. Community GP Corp.

37. Community Health Investment Company, LLC

38. Community LP Corp.

39. CP Hospital GP, LLC

40. CPLP, LLC

41. Crestwood Hospital, LLC

42. Crestwood Hospital LP, LLC



--------------------------------------------------------------------------------

43. CSMC, LLC

44. CSRA Holdings, LLC

45. Deaconess Holdings, LLC

46. Deaconess Hospital Holdings, LLC

47. Deming Hospital Corporation

48. Desert Hospital Holdings, LLC

49. Detar Hospital, LLC

50. DHFW Holdings, LLC

51. DHSC, LLC

52. Dukes Health System, LLC

53. Dyersburg Hospital Corporation

54. Emporia Hospital Corporation

55. Evanston Hospital Corporation

56. Fallbrook Hospital Corporation

57. Foley Hospital Corporation

58. Forrest City Arkansas Hospital Company, LLC

59. Forrest City Hospital Corporation

60. Fort Payne Hospital Corporation

61. Frankfort Health Partner, Inc.

62. Franklin Hospital Corporation

63. Gadsden Regional Medical Center, LLC

64. Galesburg Hospital Corporation

65. Granbury Hospital Corporation

66. Granite City Hospital Corporation

67. Granite City Illinois Hospital Company, LLC

68. Greenville Hospital Corporation

69. GRMC Holdings, LLC

70. Hallmark Healthcare Company, LLC

71. Hobbs Medco, LLC

72. Hospital of Barstow, Inc.

73. Hospital of Fulton, Inc.

74. Hospital of Louisa, Inc.

75. Hospital of Morristown, Inc.

76. Jackson Hospital Corporation (KY)

77. Jackson Hospital Corporation (TN)

78. Jourdanton Hospital Corporation

79. Kay County Hospital Corporation

80. Kay County Oklahoma Hospital Company, LLC

81. Kirksville Hospital Company, LLC

82. Lakeway Hospital Corporation

83. Lancaster Hospital Corporation

84. Las Cruces Medical Center, LLC

85. Lea Regional Hospital, LLC

86. Lexington Hospital Corporation

87. Longview Clinic Operations Company, LLC

88. Longview Medical Center, L.P.



--------------------------------------------------------------------------------

89. Longview Merger, LLC

90. LRH, LLC

91. Lutheran Health Network of Indiana, LLC

92. Marion Hospital Corporation

93. Martin Hospital Corporation

94. Massillon Community Health System LLC

95. Massillon Health System LLC

96. Massillon Holdings, LLC

97. McKenzie Tennessee Hospital Company, LLC

98. McNairy Hospital Corporation

99. MCSA, L.L.C.

100. Medical Center of Brownwood, LLC

101. Merger Legacy Holdings, LLC

102. MMC of Nevada, LLC

103. Moberly Hospital Company, LLC

104. MWMC Holdings, LLC

105. Natchez Hospital Company, LLC

106. National Healthcare of Leesville, Inc.

107. National Healthcare of Mt. Vernon, Inc.

108. Navarro Hospital, L.P.

109. Navarro Regional, LLC

110. NC-DSH, LLC

111. Northampton Hospital Company, LLC

112. Northwest Arkansas Hospitals, LLC

113. Northwest Hospital, LLC

114. NOV Holdings, LLC

115. NRH, LLC

116. Oak Hill Hospital Corporation

117. Oro Valley Hospital, LLC

118. Palmer-Wasilla Health System, LLC

119. Payson Hospital Corporation

120. Pennsylvania Hospital Company, LLC

121. Phillips Hospital Corporation

122. Phoenixville Hospital Company, LLC

123. Pottstown Hospital Company, LLC

124. QHG Georgia Holdings, Inc.

125. QHG Georgia Holdings II, LLC

126. QHG Georgia, LP

127. QHG of Bluffton Company, LLC

128. QHG of Clinton County, Inc.

129. QHG of Enterprise, Inc.

130. QHG of Forrest County, Inc.

131. QHG of Fort Wayne Company, LLC

132. QHG of Hattiesburg, Inc.

133. QHG of Massillon, Inc.

134. QHG of South Carolina, Inc.



--------------------------------------------------------------------------------

135. QHG of Spartanburg, Inc.

136. QHG of Springdale, Inc.

137. Quorum Health Resources, LLC

138. Red Bud Hospital Corporation

139. Red Bud Illinois Hospital Company, LLC

140. Regional Hospital of Longview, LLC

141. River Region Medical Corporation

142. Roswell Hospital Corporation

143. Ruston Hospital Corporation

144. Ruston Louisiana Hospital Company, LLC

145. SACMC, LLC

146. Salem Hospital Corporation

147. San Angelo Community Medical Center, LLC

148. San Angelo Medical, LLC

149. San Miguel Hospital Corporation

150. Scranton Holdings, LLC

151. Scranton Hospital Company, LLC

152. Scranton Quincy Holdings, LLC

153. Scranton Quincy Hospital Company, LLC

154. Sharon Pennsylvania Holdings, LLC

155. Sharon Pennsylvania Hospital Company, LLC

156. Shelbyville Hospital Corporation

157. Siloam Springs Arkansas Hospital Company, LLC

158. Siloam Springs Holdings, LLC

159. Southern Texas Medical Center, LLC

160. Spokane Valley Washington Hospital Company, LLC

161. Spokane Washington Hospital Company, LLC

162. Tennyson Holdings, LLC

163. Tooele Hospital Corporation

164. Tomball Texas Holdings, LLC

165. Tomball Texas Hospital Company, LLC

166. Triad Healthcare Corporation

167. Triad Holdings III, LLC

168. Triad Holdings IV, LLC

169. Triad Holdings V, LLC

170. Triad Nevada Holdings, LLC

171. Triad of Alabama, LLC

172. Triad of Oregon, LLC

173. Triad-ARMC, LLC

174. Triad-El Dorado, Inc.

175. Triad-Navarro Regional Hospital Subsidiary, LLC

176. Tunkhannock Hospital Company, LLC

177. VHC Medical, LLC

178. Vicksburg Healthcare, LLC

179. Victoria Hospital, LLC

180. Victoria of Texas, L.P.



--------------------------------------------------------------------------------

181. Virginia Hospital Company, LLC

182. Warren Ohio Hospital Company, LLC

183. Warren Ohio Rehab Hospital Company, LLC

184. Watsonville Hospital Corporation

185. Waukegan Hospital Corporation

186. Waukegan Illinois Hospital Company, LLC

187. Weatherford Hospital Corporation

188. Weatherford Texas Hospital Company, LLC

189. Webb Hospital Corporation

190. Webb Hospital Holdings, LLC

191. Wesley Health System LLC

192. West Grove Hospital Company, LLC

193. WHMC, LLC

194. Wilkes-Barre Behavioral Hospital Company, LLC

195. Wilkes-Barre Holdings, LLC

196. Wilkes-Barre Hospital Company, LLC

197. Williamston Hospital Corporation

198. Women & Children’s Hospital, LLC

199. Woodland Heights Medical Center, LLC

200. Woodward Health System, LLC

201. York Pennsylvania Holdings, LLC

202. York Pennsylvania Hospital Company, LLC

203. Youngstown Ohio Hospital Company, LLC

204. Amory HMA, LLC

205. Anniston HMA, LLC

206. Bartow HMA, LLC

207. Biloxi H.M.A., LLC

208. Brandon HMA, LLC

209. Brevard HMA Holdings, LLC

210. Brevard HMA Hospitals, LLC

211. Campbell County HMA, LLC

212. Carlisle HMA, LLC

213. Carolinas JV Holdings General, LLC

214. Carolinas JV Holdings, L.P.

215. Central Florida HMA Holdings, LLC

216. Central States HMA Holdings, LLC

217. Chester HMA, LLC

218. Citrus HMA, LLC

219. Clarksdale HMA, LLC

220. Cocke County HMA, LLC

221. Florida HMA Holdings, LLC

222. Fort Smith HMA, LLC

223. Hamlet H.M.A., LLC

224. Health Management Associates, Inc.

225. Health Management Associates, LP

226. Health Management General Partner, LLC



--------------------------------------------------------------------------------

227. Health Management General Partner I, LLC

228. HMA Fentress County General Hospital, LLC

229. HMA Hospitals Holdings, LP

230. HMA Santa Rosa Medical Center, LLC

231. HMA Services GP, LLC

232. Hospital Management Associates, LLC

233. Hospital Management Services of Florida, LP

234. Jackson HMA, LLC

235. Jefferson County HMA, LLC

236. Kennett HMA, LLC

237. Key West HMA, LLC

238. Knoxville HMA Holdings, LLC

239. Lehigh HMA, LLC

240. Madison HMA, LLC

241. Melbourne HMA, LLC

242. Mesquite HMA General, LLC

243. Metro Knoxville HMA, LLC

244. Mississippi HMA Holdings I, LLC

245. Mississippi HMA Holdings II, LLC

246. Monroe HMA, LLC

247. Naples HMA, LLC

248. Poplar Bluff Regional Medical Center, LLC

249. Port Charlotte HMA, LLC

250. Punta Gorda HMA, LLC

251. River Oaks Hospital, LLC

252. Rockledge HMA, LLC

253. ROH, LLC

254. Sebastian Hospital, LLC

255. Sebring Hospital Management Associates, LLC

256. Southeast HMA Holdings, LLC

257. Southwest Florida HMA Holdings, LLC

258. Statesville HMA, LLC

259. Tennessee HMA Holdings, LP

260. Van Buren H.M.A., LLC

261. Venice HMA, LLC

262. Winder HMA, LLC

263. Yakima HMA, LLC



--------------------------------------------------------------------------------

Exhibit B

Specified Agreements

 

1. Indenture dated as of November 22, 2011, among Borrower, the Guarantors and
Regions Bank (successor to U.S. Bank National Association), as Trustee, relating
to the issuance by Borrower of its 8% Senior Notes due 2019

 

2. Indenture dated as of July 18, 2012, among Borrower, the Guarantors and
Regions Bank, as Trustee, relating to the issuance by Borrower of its 7.125%
Senior Notes due 2020

 

3. Indenture dated as of August 17, 2012, among Borrower, the Guarantors and
Regions Bank, as Trustee, relating to the issuance by Borrower of its 5.125%
Senior Secured Notes due 2018

 

4. Indenture dated as of January 27, 2014, among Borrower (as successor by
merger to FWCT-2 Escrow Corporation), the Guarantors and Regions Bank, as
Trustee, relating to the issuance by Borrower of its 6.875% Senior Notes due
2022

 

5. Indenture dated as of January 27, 2014, among Borrower (as successor by
merger to FWCT-2 Escrow Corporation), the Guarantors and Regions Bank, as
Trustee, relating to the issuance by Borrower of its 5.125% Senior Secured Notes
due 2021



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Opinion of General Counsel of Parent



--------------------------------------------------------------------------------

PRIVILEGED AND CONFIDENTIAL

March 9, 2015

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and

Issuing Bank

Eleven Madison Avenue

New York, New York 10010

 

  RE: Amendment No. 1 and Incremental Term Loan Assumption Agreement, dated as
of March 9, 2015

Ladies and Gentlemen:

I am Executive Vice President, Secretary and General Counsel of CHS/Community
Health Systems, Inc., a Delaware corporation (the “Borrower”), and have acted as
Counsel for the Borrower, Community Health Systems, Inc. (“Parent”) and each of
the Subsidiaries listed on the Schedule of Guarantors attached hereto as
Schedule A (each a “Guarantor” and, collectively, the “Guarantors”, and together
with the Borrower and Parent, the “Credit Parties”) in connection with the
Amendment No. 1 and Incremental Term Loan Assumption Agreement, dated as of even
date herewith (the “Amendment and Assumption Agreement”), among Parent, the
Borrower, the Guarantors, and Credit Suisse AG, as Administrative Agent and
Collateral Agent (the “Agent”), and the Lenders listed on the signature pages
thereto. Reference is made to that certain Credit Agreement, dated as of
July 25, 2007, as amended and restated as of November 5, 2010, February 2, 2012
and January 27, 2014 (as so amended and restated, the “Credit Agreement”), among
Parent, the Borrower, Agent, and the Lenders party thereto.

This opinion is delivered to you pursuant to subsection Section5(c) of the
Amendment and Assumption Agreement. All capitalized terms used herein that are
defined in, or by reference in, the Credit Agreement have the meanings assigned
to such terms therein, or by reference therein, unless otherwise defined herein.
With your permission, all assumptions and statements of reliance herein have
been made without any independent investigation or verification on my part
except to the extent otherwise expressly stated, and I express no opinion with
respect to the subject matter or accuracy of such assumptions or items relied
upon.

In connection with this opinion, I have (i) investigated such questions of law,
(ii) examined originals or certified, conformed or reproduction copies of such
agreements, instruments, documents, and records of the Credit Parties, such
certificates of public officials and such other documents, and (iii) received
such information from officers and representatives of the Credit Parties, as I
have deemed necessary or appropriate for the purposes of this opinion. For
purposes of the opinions on the existence and good standing of each Credit
Party, I have



--------------------------------------------------------------------------------

relied solely upon certificates of existence of recent date issued by the
Secretary of State of the applicable state of incorporation or formation. I have
examined, among other documents, the following (in each case dated as of the
date of the Amendment and Assumption Agreement):

 

  (a) an executed copy of the Amendment and Assumption Agreement; and

 

  (b) a copy of the Credit Agreement.

The documents referred to in items (a) and (b) above, inclusive, are referred to
herein as the “Transaction Documents”.

In all such examinations, I have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures on original or
certified, conformed or reproduction copies of documents of all parties (other
than with respect to the Credit Parties to the extent signed in my presence),
the authenticity of original and certified documents and the conformity to
original or certified documents of all copies submitted to me as conformed or
reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assume the accuracy of, certificates
and oral or written statements and other information of or from public officials
and others, and assume compliance on the part of all parties to the Transaction
Documents with their covenants and agreements contained therein.

With respect to the opinions expressed in clauses (ii) and (iv) of paragraph
(b) below, my opinions are limited (x) to my actual knowledge of the respective
business activities and properties of the Credit Parties in respect of such
matters and without any independent investigation or verification on my part and
(y) to my review of only those laws and regulations that, in my experience, are
normally applicable to transactions of the type contemplated by the Transaction
Documents.

To the extent it may be relevant to the opinions expressed herein, I have
assumed that the parties to the Transaction Documents, other than Parent, the
Borrower and the Guarantors, have the corporate power to enter into and perform
such documents and that (except as set forth in paragraph (b) below) such
documents have been duly authorized, executed and delivered by, and constitute
legal, valid and binding obligations of, such parties.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth therein, I am of the opinion that:

(a) Each Guarantor is a corporation, limited liability company, or limited
partnership validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has all power and
authority necessary to execute, deliver and perform its obligations under the
Transaction Documents.

(b) The execution and delivery by each Credit Party of the Amendment and
Assumption Agreement and the performance by each Credit Party of its respective
obligations under each of the Transaction Documents and the borrowings by the
Borrower and the grant by



--------------------------------------------------------------------------------

each Credit Party of the security interests pursuant to the Transaction
Documents to which it is a party (i) have been authorized, in the case of each
Guarantor, by all necessary action by such Guarantor, (ii) do not require under
present law any filing or registration by any Credit Party with, or approval or
consent to any Credit Party of, any governmental agency or authority of the
State of Tennessee that has not been made or obtained, except those required in
the ordinary course of business in connection with the future performance, if
any, by each Credit Party of its respective obligations under certain covenants
contained in the Transaction Documents to which it is a party or pursuant to
securities or other laws that may be applicable to the disposition of any
collateral subject thereto, (iii) do not contravene any provision of the
certificate of incorporation or bylaws or similar organizational document of any
Guarantor, (iv) do not violate any present law, or present regulation of any
governmental agency or authority, of the State of Tennessee known by me to be
applicable to any Credit Party or their respective properties, (v) breach or
cause a default under any agreement or violate any court decree or order binding
upon such Credit Party or its property (this opinion being limited (x) to those
agreements, decrees or orders that have been filed as exhibits (or are
incorporated by reference as exhibits) to the Form 10-K of Parent for the year
ended December 31, 2014 and (y) in that I express, no opinion with respect to
any breach, default or violation not readily ascertainable from the face of any
such agreement, decree or order, or arising under or based upon any cross
default provision insofar as it relates to a default under an agreement not so
identified to me, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation), and (vi) will not result in or
require the creation or imposition of any Lien upon any properties of a Credit
Party pursuant to the provisions of any agreement (this opinion being limited to
those agreements that have been filed as exhibits (or are incorporated by
reference as exhibits) to the Form 10-K of Parent for the year ended
December 31, 2014).

(c) The Amendment and Assumption Agreement has been duly executed and delivered
on behalf of each Guarantor that is a party thereto.

To my actual knowledge, I am not aware of any pending legal proceeding before,
or pending investigation by, any court or administrative agency or authority, or
any arbitration tribunal, against or directly affecting the Credit Parties, or
any of their respective properties, which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief in connection
with or which would adversely affect the legality, validity or enforceability
of, any of the Transaction Documents or the transactions contemplated thereby.

I have issued certain limited opinions above as to the corporate, limited
liability company, or limited partnership organization, existence, good standing
and authority of the Guarantors under the law of their respective states of
organization. I do not purport to be an expert in matters of law of
jurisdictions other than the State of Tennessee and the federal law of the
United States of America, and have issued my opinions based solely upon my
review of the corporate record of each Guarantor.

The opinions set forth above are subject to the following qualifications and
limitations:

 

  (a) I express no opinion regarding the application of federal or state
securities laws to the transactions contemplated in the Transaction Documents;



--------------------------------------------------------------------------------

  (b) I express no opinion regarding (i) the effect of fraudulent conveyance,
fraudulent transfer and other similar laws relating to or affecting the rights
of creditors and (ii) restrictions relating to capital adequacy that may be
applicable to any Guarantor to the extent any Transaction Document may be deemed
a dividend or distribution; and

 

  (c) To the extent that section 8.31 of the Revised Model Business Corporation
Act (as adopted in any state in which a Credit Party is incorporated) or other
corporation law analogous thereto may apply, I have assumed the transactions
described in the Transaction Documents are fair to the Credit Parties.

I am qualified to practice law in the State of Tennessee, and I am no expert in
and express no opinions as to the laws of other jurisdictions other than to the
federal laws of the United States of America and the laws of the State of
Tennessee, as currently in effect. I assume no obligation to supplement this
opinion if any applicable laws change after the date hereof or if I become aware
of any facts that might change the opinions expressed herein after the date
hereof.

The opinions expressed herein are solely for the benefit of the Lenders and the
Agent and may not be relied on in any manner or for any purpose by any other
person or entity.

 

Very truly yours,

Rachel A. Seifert

Executive Vice President, Secretary and

General Counsel

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Schedule A

Schedule of Guarantors

 

1. Abilene Hospital, LLC

2. Abilene Merger, LLC

3. Affinity Health Systems, LLC

4. Affinity Hospital, LLC

5. Anna Hospital Corporation

6. Berwick Hospital Company, LLC

7. Big Bend Hospital Corporation

8. Big Spring Hospital Corporation

9. Birmingham Holdings, LLC

10. Birmingham Holdings II, LLC

11. Blue Island Hospital Company, LLC

12. Blue Island Illinois Holdings, LLC

13. Bluefield Holdings, LLC

14. Bluefield Hospital Company, LLC

15. Bluffton Health System LLC

16. Brownwood Hospital, L.P.

17. Brownwood Medical Center, LLC

18. Bullhead City Hospital Corporation

19. Bullhead City Hospital Investment Corporation

20. Carlsbad Medical Center, LLC

21. Centre Hospital Corporation

22. CHHS Holdings, LLC

23. CHS Kentucky Holdings, LLC

24. CHS Pennsylvania Holdings, LLC

25. CHS Virginia Holdings, LLC

26. CHS Washington Holdings, LLC

27. Clarksville Holdings, LLC

28. Clarksville Holdings II, LLC

29. Cleveland Hospital Corporation

30. Cleveland Tennessee Hospital Company, LLC

31. Clinton Hospital Corporation

32. Coatesville Hospital Corporation

33. College Station Hospital, L.P.

34. College Station Medical Center, LLC

35. College Station Merger, LLC

36. Community GP Corp.

37. Community Health Investment Company, LLC

38. Community LP Corp.

39. CP Hospital GP, LLC

40. CPLP, LLC

41. Crestwood Hospital, LLC

42. Crestwood Hospital LP, LLC

43. CSMC, LLC



--------------------------------------------------------------------------------

44. CSRA Holdings, LLC

45. Deaconess Holdings, LLC

46. Deaconess Hospital Holdings, LLC

47. Deming Hospital Corporation

48. Desert Hospital Holdings, LLC

49. Detar Hospital, LLC

50. DHFW Holdings, LLC

51. DHSC, LLC

52. Dukes Health System, LLC

53. Dyersburg Hospital Corporation

54. Emporia Hospital Corporation

55. Evanston Hospital Corporation

56. Fallbrook Hospital Corporation

57. Foley Hospital Corporation

58. Forrest City Arkansas Hospital Company, LLC

59. Forrest City Hospital Corporation

60. Fort Payne Hospital Corporation

61. Frankfort Health Partner, Inc.

62. Franklin Hospital Corporation

63. Gadsden Regional Medical Center, LLC

64. Galesburg Hospital Corporation

65. Granbury Hospital Corporation

66. Granite City Hospital Corporation

67. Granite City Illinois Hospital Company, LLC

68. Greenville Hospital Corporation

69. GRMC Holdings, LLC

70. Hallmark Healthcare Company, LLC

71. Hobbs Medco, LLC

72. Hospital of Barstow, Inc.

73. Hospital of Fulton, Inc.

74. Hospital of Louisa, Inc.

75. Hospital of Morristown, Inc.

76. Jackson Hospital Corporation (KY)

77. Jackson Hospital Corporation (TN)

78. Jourdanton Hospital Corporation

79. Kay County Hospital Corporation

80. Kay County Oklahoma Hospital Company, LLC

81. Kirksville Hospital Company, LLC

82. Lakeway Hospital Corporation

83. Lancaster Hospital Corporation

84. Las Cruces Medical Center, LLC

85. Lea Regional Hospital, LLC

86. Lexington Hospital Corporation

87. Longview Clinic Operations Company, LLC

88. Longview Medical Center, L.P.

89. Longview Merger, LLC



--------------------------------------------------------------------------------

90. LRH, LLC

91. Lutheran Health Network of Indiana, LLC

92. Marion Hospital Corporation

93. Martin Hospital Corporation

94. Massillon Community Health System LLC

95. Massillon Health System LLC

96. Massillon Holdings, LLC

97. McKenzie Tennessee Hospital Company, LLC

98. McNairy Hospital Corporation

99. MCSA, L.L.C.

100. Medical Center of Brownwood, LLC

101. Merger Legacy Holdings, LLC

102. MMC of Nevada, LLC

103. Moberly Hospital Company, LLC

104. MWMC Holdings, LLC

105. Natchez Hospital Company, LLC

106. National Healthcare of Leesville, Inc.

107. National Healthcare of Mt. Vernon, Inc.

108. Navarro Hospital, L.P.

109. Navarro Regional, LLC

110. NC-DSH, LLC

111. Northampton Hospital Company, LLC

112. Northwest Arkansas Hospitals, LLC

113. Northwest Hospital, LLC

114. NOV Holdings, LLC

115. NRH, LLC

116. Oak Hill Hospital Corporation

117. Oro Valley Hospital, LLC

118. Palmer-Wasilla Health System, LLC

119. Payson Hospital Corporation

120. Pennsylvania Hospital Company, LLC

121. Phillips Hospital Corporation

122. Phoenixville Hospital Company, LLC

123. Pottstown Hospital Company, LLC

124. QHG Georgia Holdings, Inc.

125. QHG Georgia Holdings II, LLC

126. QHG Georgia, LP

127. QHG of Bluffton Company, LLC

128. QHG of Clinton County, Inc.

129. QHG of Enterprise, Inc.

130. QHG of Forrest County, Inc.

131. QHG of Fort Wayne Company, LLC

132. QHG of Hattiesburg, Inc.

133. QHG of Massillon, Inc.

134. QHG of South Carolina, Inc.

135. QHG of Spartanburg, Inc.



--------------------------------------------------------------------------------

136. QHG of Springdale, Inc.

137. Quorum Health Resources, LLC

138. Red Bud Hospital Corporation

139. Red Bud Illinois Hospital Company, LLC

140. Regional Hospital of Longview, LLC

141. River Region Medical Corporation

142. Roswell Hospital Corporation

143. Ruston Hospital Corporation

144. Ruston Louisiana Hospital Company, LLC

145. SACMC, LLC

146. Salem Hospital Corporation

147. San Angelo Community Medical Center, LLC

148. San Angelo Medical, LLC

149. San Miguel Hospital Corporation

150. Scranton Holdings, LLC

151. Scranton Hospital Company, LLC

152. Scranton Quincy Holdings, LLC

153. Scranton Quincy Hospital Company, LLC

154. Sharon Pennsylvania Holdings, LLC

155. Sharon Pennsylvania Hospital Company, LLC

156. Shelbyville Hospital Corporation

157. Siloam Springs Arkansas Hospital Company, LLC

158. Siloam Springs Holdings, LLC

159. Southern Texas Medical Center, LLC

160. Spokane Valley Washington Hospital Company, LLC

161. Spokane Washington Hospital Company, LLC

162. Tennyson Holdings, LLC

163. Tooele Hospital Corporation

164. Tomball Texas Holdings, LLC

165. Tomball Texas Hospital Company, LLC

166. Triad Healthcare Corporation

167. Triad Holdings III, LLC

168. Triad Holdings IV, LLC

169. Triad Holdings V, LLC

170. Triad Nevada Holdings, LLC

171. Triad of Alabama, LLC

172. Triad of Oregon, LLC

173. Triad-ARMC, LLC

174. Triad-El Dorado, Inc.

175. Triad-Navarro Regional Hospital Subsidiary, LLC

176. Tunkhannock Hospital Company, LLC

177. VHC Medical, LLC

178. Vicksburg Healthcare, LLC

179. Victoria Hospital, LLC

180. Victoria of Texas, L.P.

181. Virginia Hospital Company, LLC



--------------------------------------------------------------------------------

182. Warren Ohio Hospital Company, LLC

183. Warren Ohio Rehab Hospital Company, LLC

184. Watsonville Hospital Corporation

185. Waukegan Hospital Corporation

186. Waukegan Illinois Hospital Company, LLC

187. Weatherford Hospital Corporation

188. Weatherford Texas Hospital Company, LLC

189. Webb Hospital Corporation

190. Webb Hospital Holdings, LLC

191. Wesley Health System LLC

192. West Grove Hospital Company, LLC

193. WHMC, LLC

194. Wilkes-Barre Behavioral Hospital Company, LLC

195. Wilkes-Barre Holdings, LLC

196. Wilkes-Barre Hospital Company, LLC

197. Williamston Hospital Corporation

198. Women & Children’s Hospital, LLC

199. Woodland Heights Medical Center, LLC

200. Woodward Health System, LLC

201. York Pennsylvania Holdings, LLC

202. York Pennsylvania Hospital Company, LLC

203. Youngstown Ohio Hospital Company, LLC

204. Amory HMA, LLC

205. Anniston HMA, LLC

206. Bartow HMA, LLC

207. Biloxi H.M.A., LLC

208. Brandon HMA, LLC

209. Brevard HMA Holdings, LLC

210. Brevard HMA Hospitals, LLC

211. Campbell County HMA, LLC

212. Carlisle HMA, LLC

213. Carolinas JV Holdings General, LLC

214. Carolinas JV Holdings, L.P.

215. Central Florida HMA Holdings, LLC

216. Central States HMA Holdings, LLC

217. Chester HMA, LLC

218. Citrus HMA, LLC

219. Clarksdale HMA, LLC

220. Cocke County HMA, LLC

221. Florida HMA Holdings, LLC

222. Fort Smith HMA, LLC

223. Hamlet H.M.A., LLC

224. Health Management Associates, Inc.

225. Health Management Associates, LP

226. Health Management General Partner, LLC

227. Health Management General Partner I, LLC



--------------------------------------------------------------------------------

228. HMA Fentress County General Hospital, LLC

229. HMA Hospitals Holdings, LP

230. HMA Santa Rosa Medical Center, LLC

231. HMA Services GP, LLC

232. Hospital Management Associates, LLC

233. Hospital Management Services of Florida, LP

234. Jackson HMA, LLC

235. Jefferson County HMA, LLC

236. Kennett HMA, LLC

237. Key West HMA, LLC

238. Knoxville HMA Holdings, LLC

239. Lehigh HMA, LLC

240. Madison HMA, LLC

241. Melbourne HMA, LLC

242. Mesquite HMA General, LLC

243. Metro Knoxville HMA, LLC

244. Mississippi HMA Holdings I, LLC

245. Mississippi HMA Holdings II, LLC

246. Monroe HMA, LLC

247. Naples HMA, LLC

248. Poplar Bluff Regional Medical Center, LLC

249. Port Charlotte HMA, LLC

250. Punta Gorda HMA, LLC

251. River Oaks Hospital, LLC

252. Rockledge HMA, LLC

253. ROH, LLC

254. Sebastian Hospital, LLC

255. Sebring Hospital Management Associates, LLC

256. Southeast HMA Holdings, LLC

257. Southwest Florida HMA Holdings, LLC

258. Statesville HMA, LLC

259. Tennessee HMA Holdings, LP

260. Van Buren H.M.A., LLC

261. Venice HMA, LLC

262. Winder HMA, LLC

263. Yakima HMA, LLC



--------------------------------------------------------------------------------

SCHEDULE I

Incremental 2018 Term F Lender Commitments

 

Incremental 2018 Term F Lender

   Incremental 2018
Term F Loan
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 608,118,929.22   

Existing 2017 Term E Lenders3

   $ 1,091,881,070.78   

TOTAL

   $ 1,700,000,000.00   

 

3  Existing 2017 Term E Lender signature pages are on file with the
Administrative Agent.